Citation Nr: 1612716	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral foot disability, to include osteoarthritis of the right foot.

4.  Entitlement to a compensable rating for residuals of a pneumothorax.

5.  Entitlement to a rating in excess of 20 percent prior to May 16, 2011 and 40 percent from May 16, 2011 for a service-connected lumbar spine disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963, October 1963 to September 1966, and January 1967 to April 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  For the lumbar spine disability, a September 2012 rating decision increased the rating to 40 percent from May 16, 2011.  The Veteran has not expressed satisfaction with the rating assigned and has indicated that he is entitled to receive the 40 percent rating from an earlier effective date.  Therefore, the claim remains on appeal and has been characterized accordingly.

The issue of service connection for scleroderma has been raised by the record in the Veteran's June 2010 VA Form 9, Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a bilateral leg disability, bilateral hip disability, and bilateral foot disability, a compensable rating for residuals of a pneumothorax, and entitlement to TDIU are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Prior to September 22, 2009, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a total duration of at least four weeks, but less than six weeks in a twelve month period.

2.  From September 22, 2009, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; it has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks in a twelve month period.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 20 percent for a lumbar spine disability prior to September 22, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  The criteria for a higher 40 percent rating for a lumbar spine disability have been met from an earlier effective date of September 22, 2009, but the criteria for a rating in excess 40 percent from that date have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to notify via a November 2007 letter that provided the Veteran with adequate notice prior to the initial November 2008 rating decision.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue being decided.  In this regard, VA attempted to obtain the Veteran's records from the Social Security Administration (SSA); however, in June 2009 SSA notified VA that after an exhaustive and comprehensive search it had determined the records were unavailable.  VA notified the Veteran of the unavailability of these records via telephone in September 2009.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Veteran appeared at VA examinations in April 2008, September 2009, and May 2011.  The Veteran has alleged that the September 2009 examination was inadequate because the examiner did not accurately report his physical condition.  He indicated that the same examiner completed the April 2008 and September 2009 examinations, and that during the April 2008 examination, the examiner allowed him to lean against a table to perform range of motion testing.  However, during the September 2009 examination, the Veteran indicated the examiner just sat and watched him and did not let him hold on to anything to keep from losing balance and falling.  The Board has considered the Veteran's allegations and, as explained in the below analysis, has assigned a higher rating from the date of the September 2009 VA examination in part because of the Veteran's reports of severe pain and his inability to complete range of motion testing at that time.  Additionally, the Veteran was given a subsequent examination in May 2011 which reflects the examiner provided the Veteran with a full physical examination and had knowledge of the Veteran's disability history.  Therefore, the May 2011 VA examination is adequate for evaluation purposes and addresses any inadequacy of the September 2009 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not alleged that the April 2008 or May 2011 VA examinations were inadequate.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


B.  Legal Criteria and Analysis

The Veteran was initially granted service connection for a herniated nucleus pulposus of the lumbar spine and assigned a 10 percent rating in an unappealed September 1982 rating decision.  A July 2002 unappealed rating decision increased the Veteran's rating to 20 percent, effective April 17, 2001.  In October 2007, the Veteran filed an increased-rating claim for his back disability.  A November 2008 rating decision denied the Veteran's claim for an increase.  The Veteran appealed that decision alleging that the symptomatology associated with his lumbar spine disability is more severe than that contemplated by a 20 percent rating.  A September 2012 rating decision increased the Veteran's rating to 40 percent, effective May 16, 2011.  The Veteran has continued to allege that he is entitled to a higher rating throughout the appeal period. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, the United States Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5243.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.

Note (5) explains that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent disability rating with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The Board concludes that the evidence of record supports the award of a 40 percent rating for the Veteran's back disability from September 22, 2009, the date of a VA examination when such increased symptoms are factually ascertainable.  The evidence from that examination reflects a worsening of the Veteran's back condition as the Veteran was unable to perform range of motion testing as a result of severe pain.  The Board finds that this evidence combined with a June 2010 VA record showing the Veteran had limited waist flexion due to pain more nearly approximates findings of flexion limited to 30 degrees or less when considering functional loss caused by the Veteran's pain.  Hence, the questions remaining are whether the Veteran is entitled to a rating in excess of 20 percent prior to September 22, 2009 or a rating in excess of 40 percent from that date.

Prior to September 22, 2009

In December 2007 and May 2008 statements and in his December 2008 notice of disagreement, the Veteran reported that he had been using stronger pain medications to treat his back pain for years.  He experienced constant pain in his back and was unable to perform any activity that placed pressure on his back.  The pain had become worse and he was only able to do limited exercises.  He reported that he had to quit working because his back pain was so severe and constant.  He had been able to work some days, but then started to miss whole days, several days at a time because of increasing and disabling back pain.  He was unable to sleep because of his back pain.  He said he was unable to pick anything up, including his grandchild. 

On April 2008 VA examination, the Veteran reported that his back pain was progressively worse, and that he experienced a more or less constant aching that was moderate in severity and occurred daily.  He reported he did not have flare ups of the spinal condition.  He was unable to walk more than a few yards.  Physical examination revealed lumbar flattening.  He did not have spasm, atrophy, guarding, tenderness, weakness, or thoracolumbar ankylosis.  Forward flexion was from 0 to 60 degrees with pain from 45 to 60 degrees.  There was no change in range of motion after three cycles of movement.  X-rays revealed extensive degenerative joint disease at T-12 through S-1 with bridging and endplate spurring.  There was also narrowing of the disc spaces between L4/5-S1.  The examiner noted that with time, the Veteran's disability would gradually worsen and lead to a chain reaction of degenerative changes in the adjacent spinal levels.

VA treatment records prior to September 22, 2009 reflect the Veteran was taking medication for chronic low back pain.  See, e.g., December 2007 VA telephone note and active problem list.

In examining this evidence under the General Rating Formula, the Board concludes that it does not more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even when considering the Veteran's complaints of pain.  Physical examination on April 2008 VA examination revealed that with pain, the Veteran's forward flexion was limited to 45 degrees.  There also was no ankylosis noted.  Even when considering the Veteran's complaints of pain with functional loss, the evidence most nearly approximates the Veteran had forward flexion between 30 and 60 degrees, which is included in the criteria for the 20 percent rating currently assigned, prior to September 22, 2009.  It was not factually ascertainable prior to September 22, 2009 that the Veteran's disability manifested in forward flexion to 30 degrees or less.

Regarding the Formula for Rating Based on Incapacitating Episodes, the evidence also does not reflect findings warranting a higher 40 percent rating prior to September 22, 2009.  On September 2009 VA examination, the Veteran reported that every two to three months he experienced incapacitating episodes lasting two to three days.  He also reported missing work for several days at a time because of his back pain.  Even construing the time periods reported in a light most favorable to the Veteran, the evidence most nearly approximates that the Veteran experienced incapacitating episodes for a total duration of less than four weeks during a twelve month time period.  It is also notable that an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  Although the Veteran reported having incapacitating episodes, it is unclear whether these episodes qualify as incapacitating pursuant to the pertinent criteria, since there is no medical evidence of record prior to September 22, 2009 reflecting that a physician prescribed the Veteran bed rest to treat back pain.  Thus, a preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of at least a four-week duration during a twelve month time period.

The Board has also considered whether there are associated objective neurologic abnormalities, including bowel or bladder impairment, which might warrant separate ratings under an appropriate diagnostic code.  On April 2008 VA examination, the Veteran reported experiencing nocturia once a night; however, the examiner commented that this was due to his benign prostatic hypertrophy.  Therefore, such symptoms have been clearly associated with a disability other than the Veteran's service-connected back disability and he is not entitled to a separate rating for these symptoms.

Additionally, on April 2008 VA examination, the Veteran reported experiencing radiating pain to his hips and legs that was sharp and shocklike.  The examiner noted that his reports were consistent with sciatica.  Such symptoms could be assigned separate ratings under an appropriate diagnostic code; however, as will be explained in the remand portion of this decision, the evidence is unclear regarding whether the Veteran's lower extremity symptoms are related to his service-connected lumbar spine disability or to his nonservice-connected diabetes mellitus.  As such, the Board cannot reach a conclusion at this time regarding whether the Veteran is entitled to receive a separate rating for these symptoms.  The Veteran is not prejudiced by the Board not deciding this issue at this time.  If it is determined on remand that service connection for disabilities manifested by these symptoms is warranted as secondary to his service-connected lumbar spine disability, any rating would be under a separate DC from that assigned to his back.  Also, remanding the issue and not deciding it at this time will not impact any effective date assigned to any separate rating awarded.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent for his lumbar spine disability prior to September 22, 2009.

From September 22, 2009

On September 2009 VA examination, the Veteran would not attempt to complete range of motion testing because his pain was so severe.  The examiner noted there was no evidence of spinal ankylosis.

On May 2011 VA examination, the Veteran reported that through the years he had lost back mobility and had experienced an increase in back pain.  He indicated the pain was now moving to his neck and that he had been experiencing shoulder stiffness.  He reported having mild flare ups every two to three weeks that lasted for hours.  He provided a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  He used a cane and could walk more than a quarter mile, but less than one mile.  Physical examination revealed thoracolumbar spine ankylosis that affected part of the thoracolumbar spine with the spine being fixed in the neutral position.  

A June 2010 VA treatment record reflects the Veteran had limited waist flexion due to his back pain.  

As explained above, pursuant to the General Rating Formula, a higher 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Although the May 2011 VA examiner noted the Veteran had ankylosis, he indicated it only affected part of the thoracolumbar spine and that the spine was fixed in a neutral position.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Moreover, there is no evidence the Veteran has experienced any symptoms of unfavorable ankylosis, including difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Therefore, the evidence does not more nearly approximate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, even when considering DeLuca factors of pain, fatigue, weakness, and stiffness with associated functional loss.

Regarding evaluation under the Formula for Rating Based on Incapacitating Episodes, on September 2009 and May 2011 VA examinations, the examiners found that the Veteran did not have any incapacitating episodes during the prior twelve month periods.  The Veteran also has not reported experiencing any incapacitating episodes since September 22, 2009 and there are no private or VA treatment records reflecting bed rest prescribed by a physician for back pain from that date.  Thus, a preponderance of the evidence is against a finding that the Veteran has had incapacitating episodes having a total duration of at least six weeks during a twelve month period since September 22, 2009, and he is not entitled to a higher 60 percent rating under these criteria.

As explained in the above analysis for the rating effective prior to September 22, 2009, the record reflects the Veteran has experienced pain and numbness in his lower extremities.  However, the evidence raises questions as to whether these symptoms are related to his service-connected back disability or his nonservice-connected diabetes mellitus and the matter is being remanded for further development.  The record does not reflect the Veteran has experienced any other objective neurologic abnormalities related to his spine disability since September 22, 2009; therefore, a separate rating on this basis is not warranted.

The Board has also considered whether any further staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the record does not indicate any further significant increase or decrease in the Veteran's lumbar spine symptoms than what is reflected by the staged rating being assigned.  Accordingly, further staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's lumbar spine disability has been manifested by severe pain, limitation of motion, and ankylosis.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a combined with DeLuca considerations appropriately contemplate the Veteran's lumbar spine symptoms.  Hence, the rating criteria reasonably describe the Veteran's lumbar spine disability.  In short, there is no indication in the record that the average industrial impairment from his lumbar spine disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has not argued that extraschedular consideration is warranted for his disabilities on a collective basis and the record does not reasonably raise such a theory.  See Yancy v. McDonald, 2016 WL 747304, at *9, No. 14-3390 (Vet. App. Feb. 26, 2016).  

Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
In summary, the Board concludes that the evidence more nearly approximates findings warranting a 40 percent rating for the Veteran's lumbar spine disability from an earlier effective date of September 22, 2009.  A preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent prior to September 22, 2009 or in excess of 40 percent from that date for his lumbar spine disability.  


ORDER

An earlier effective date of September 22, 2009 is granted for the 40 percent rating for a lumbar spine disability, subject to the regulations governing payment of monetary awards; a rating in excess of 20 percent prior to September 22, 2009, and a rating in excess of 40 percent from September 22, 2009, are denied.


REMAND

The Veteran also seeks service connection for bilateral leg, hip, and foot disabilities, a compensable rating for residuals of a pneumothorax, and entitlement to TDIU.  These claims require further development.  

A.  Service Connection Claims

The Veteran has alleged that he has bilateral leg, hip, and foot pain and numbness that are secondary to his service-connected lumbar spine disability.  On April 2008 and September 2009 VA examinations, the examiner noted that such pain was consistent with sciatica.  The May 2011 VA examiner also noted that the Veteran had sciatic symptoms.  

A June 2010 VA record reflects straight leg raising test was positive at 20 to 30 degrees with a positive Lasegue's sign.  The treating provider noted that the Veteran had new symptoms of radiculopathy and that it was necessary to rule out radiculopathy versus diabetic neuropathy.  
A July 2010 VA record reflects that electromyography results revealed chronic (not active) right L5 radiculopathy and sensory motor peripheral neuropathy.  

A July 2014 VA record notes the Veteran was taking Gabapentin for pain in his legs and nerve pain.  The treating provider indicated that pain in both feet and legs was peripheral neuropathy.  The provider separately noted that the Veteran had diabetes with peripheral neuropathy.

This evidence raises questions regarding whether symptoms of pain and numbness the Veteran has reported experiencing in his hips, legs, and feet are caused or aggravated by his service-connected lumbar spine disability or are related to his nonservice-connected diabetes mellitus.  

Moreover, September and October 1979 service treatment records reflect that the Veteran was experiencing leg pain, numbness in the L5 distribution, and right foot numbness.  An assessment of sciatica was provided.  A May 1977 service treatment record reflects the Veteran was experiencing discomfort in his left foot while playing volleyball.  X-ray results revealed a questionable area of lateral malleolus osteophyte formation.  

Additionally, a January 2007 record from G.R.S., DPM reflects a diagnosis of severe end-stage degenerative joint disease of the right foot, while July 2010 VA X-ray results show mild hypertrophic degenerative changes of the hips.

Therefore, remand for an examination to determine the nature and etiology of the Veteran's bilateral leg, hip, and foot disabilities is necessary.  

The record also reflects the Veteran receives ongoing VA treatment.  The most recent VA records that have been associated with the claims file are from July 2014.  Thus, updated VA records should be obtained and associated with the claims file. 




B.  Rating for Residuals of a Pneumothorax

The Veteran was most recently examined for residuals of pneumothorax in May 2011.  However, at that time pulmonary function testing was not completed.  VA records indicate the Veteran refused such testing.  The Veteran has alleged that the doctor said he did not need such testing and cancelled it.  Regardless of the reason why pulmonary function testing was not completed, such testing is crucial to determining the appropriate rating for residuals of a pneumothorax under the pertinent rating criteria.  38 C.F.R. § 4.97, DC 6843.  Therefore, remand to schedule an examination that includes such testing is necessary.

C.  TDIU

The Veteran's claim seeking TDIU is inextricably intertwined with the claims of service connection for bilateral leg, hip, and foot disabilities, and the claim for an increased rating for residuals of a pneumothorax.  Hence, adjudication of the TDIU claim must be deferred pending resolution of these claims.

However, a review of the record reflects that on September 2009 VA examination, the examiner found that the Veteran was "essentially unemployable" due to his service-connected lumbar spine problem with associated pain on movement.  The Veteran currently does not meet the schedular criteria for an award of TDIU.  All cases of Veterans who fail to meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a), but who are unemployable by reason of service-connected disabilities, should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  Therefore, if adjudication of the service connection claims does not result in the Veteran's rating meeting the schedular criteria for TDIU under § 4.16(a), then his case should be forwarded to the Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from July 2014 to the present.
2.  After completing the development requested in item 1, schedule the Veteran for an examination(s) regarding the etiology of bilateral leg, hip, and foot disabilities. The entire claims file should be made available to and be reviewed by the examiner(s) in conjunction with this request. 

After completing any necessary diagnostic testing, the examiner(s) should identify any disability of the legs, hips, and feet. 

Then the examiner(s) should specifically address the following questions:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the legs, hips, or feet, including arthritis of the right foot and hips, is causally related to the service-connected lumbar spine disability?

(B)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the legs, hips, or feet, including arthritis of the right foot and hips, is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the service-connected lumbar spine disability? 

(C)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the legs, hips, or feet, including arthritis of the right foot and hips, is related to the Veteran's service, to include treatment received therein?

The examiner should consider September and October 1979 service treatment records reflecting complaints of leg and foot numbness and a May 1977 service treatment record reflecting discomfort in the left foot and left foot X-ray results showing a questionable area of lateral malleolus osteophyte formation.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the current nature and severity of residuals of a pneumothorax.  Any necessary tests and studies must be completed, including pulmonary function testing.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of a pneumothorax.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  After completing the development requested in items 1 and 2, and after undertaking any additional development deemed necessary, readjudicate the service connection issues on appeal.  If readjudication of these claims does not result in the Veteran meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), then refer the Veteran's TDIU claim to the Director of Compensation Service for an opinion as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, pursuant to § 4.16(b).

5.  Then, if any benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


